Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, page 1, lines 4-10, filed on 03/12/2021, with respect to Double Patenting Rejection have been fully considered and are persuasive.  Therefore, the rejection of Double Patenting will be held in abeyance until the final content of an allowable set of claims has been determined.  
Applicant's arguments filed on 03/12/2021 with respect to the rejection of claim 9 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
The Applicant argues that in regard to claim 9 that the Coi prior art, does not teach a photolithography method for patterning the first dielectric layer. 
In response to this argument, the Examiner directs the applicant’s attention to Coi prior art, which clearly teaches the first dielectric layer 214 formed from epoxy resin, or solder mask, or etc. patterned to expose the conductive pad 208 using photolithography method (see Cai, Figs.2a-3a as shown below and ¶ [0034]). In addition, there is no other method of patterning the first dielectric layer 214 disclosed in the Cai reference. Hence, there is no suggestion or inherency teaching for using the disclosed photolithography method for patterning the undisclosed photoresist layer to expose the first dielectric layer 214.
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Coi prior art reference does meet all the limitation in claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 102104011 B, hereinafter refer to Cai) in view of Lin et al. (U.S. 2014/0091482 A1, hereinafter refer to Lin).
CN102104011B (hereinafter refer to Cai) is relied upon solely for the English language translation of CN 102104011 B. 
Regarding Claim 1: Cai discloses a method (see Cai, Figs.2a-6a as shown below and ¶ [0001]) comprising:

    PNG
    media_image1.png
    179
    427
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    187
    449
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    193
    456
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    223
    457
    media_image5.png
    Greyscale

depositing an encapsulant (210) laterally encapsulating a die (204) and over an active surface of the die (204), the active surface comprising an electrical pad (208) (see Cai, Figs.2a-6a as shown above);
forming a first opening (212) in the encapsulant (210), the first opening (212) exposing the electrical pad (208) (see Cai, Fig.2a as shown above); 
depositing a first dielectric layer (214) over the encapsulant (210) and in the first opening (212) (see Cai, Figs.2a-3a as shown above); 
exposing the first dielectric layer (214) to a patterned light exposure, the patterned light exposure corresponding to a second opening (218) to be formed in the first dielectric layer (214) (note: Cai teaches the second isolation layer 214 can also use photolithography method on the forming position of the first opening 212 forming a plurality of second opening 218 to expose the conductive pad 208, respectively. ordinary skill in the art would recognize that the recited photolithography method includes exposing the layer to light and developing the exposed layer for forming an opening/pattern in the layer) (see Cai, Figs.2a-3a as shown above and ¶ [0034]);
developing the first dielectric layer (214) after the patterned light exposure to form the second opening (218), the second opening (218) being aligned to the first opening (212), the second opening (218) exposing the electrical pad (208) (note: Cai teaches the second isolation layer 214 can also use photolithography method on the forming position of the first opening 212 forming a plurality of second opening 218 to expose the conductive pad 208, respectively. ordinary skill in the art would recognize that the recited photolithography method includes exposing the layer to light and developing the exposed layer for forming an opening/pattern in the layer) (note: the applicant’s arguments that the photolithography method disclosed in Cai ¶ [0034] not used for patterning the first dielectric layer 214 are no persuasive for two reasons as follows. First, there is no other method of patterning the first dielectric layer 214 disclosed in the Cai reference. Secondly, Cai only discloses a first dielectric layer 214 formed from epoxy resin, or solder mask, or etc. patterned to expose the conductive pad 208 using photolithography method. Hence, there is no suggestion or inherency teaching for using the disclosed photolithography method for patterning the undisclosed photoresist layer to expose the first dielectric layer 214) (see Cai, Figs.2a-3a as shown above and ¶ [0034]); and
220) over the first dielectric layer (214), the first conductive pattern (220) comprising a first via in the first opening (212) and in the second opening (218) electrically coupled to the electrical pad (208) (see Cai, Figs.2a-4a as shown above and ¶ [0036]).
Cai is silent upon explicitly disclosing wherein the electrical pad recessed from an upper surface of the die.
Before effective filing date of the claimed invention the disclosed electrical pad were known to be recessed from an upper surface of the die in order to protect upper surface of the electrical pad form damage during proceeding processing steps. 
For support see Lin, which teaches wherein the electrical pad (182/184) recessed from an upper surface of the die (see Lin, Fig.6c as shown below).

    PNG
    media_image6.png
    178
    412
    media_image6.png
    Greyscale

Therefore,it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Cai and Lin to replace the Cai prior art die 204 having the active surface comprising an electrical pad 208 with Lin die having the active surface comprising an electrical pad 182/184 recessed from an upper surface of the die were known to protect the upper surface of the electrical pad form damage during proceeding processing steps, because one of 
Regarding Claim 4: Cai as modified teaches a method as set forth in claim 1 as above. The modification of Cai further teaches wherein the first opening (212) has parallel sidewalls and wherein the second opening (218) has angled sidewalls (see Cai, Figs.2a-3a as shown above).
Regarding Claim 5: Cai as modified teaches a method as set forth in claim 1 as above. The modification of Cai further teaches wherein a portion of the first conductive pattern (220) has an upper surface below an upper surface of the encapsulant (210) (see Cai, Figs.2a-4a as shown above).
Regarding Claim 7: Cai as modified teaches a method as set forth in claim 1 as above. The modification of Cai further teaches depositing a second dielectric layer (222) over the first conductive pattern (220) (see Cai, Figs.4a-5a as shown above); 
removing a portion of the second dielectric layer (222) to form a third opening (224) through the second dielectric layer (222) to the first conductive pattern (220) (see Cai, Figs.4a-6a as shown above and ¶ [0038] - ¶ [0039]); and
depositing a second conductive pattern (228) over the second dielectric layer (222), the second conductive pattern (228) comprising a second via in the third opening (228), the second via electrically coupled to the first conductive pattern (220) (see Cai, Figs.4a-6a as shown above and ¶ [0038] - ¶ [0039]).  
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 102104011 B, hereinafter refer to Cai) and Lin et al. (U.S. 2014/0091482 A1, hereinafter refer to Lin) as applied to claim 1 above, and further in view of Lin et al. (U.S. 2013/0093078 A1, hereinafter refer to Lin ‘078).
CN102104011B (hereinafter refer to Cai) is relied upon solely for the English language translation of CN 102104011 B.  
Regarding Claims 2 and 6: Cai as modified teaches a method as applied to claim 1 above. The combination of Cai and Lin  is silent upon explicitly disclosing wherein the die includes a pillar disposed on the electrical pad prior to depositing the encapsulant, wherein forming the first opening comprises removing the pillar (as claimed in claim 2);
prior to depositing the encapsulant, forming a pillar on the electrical pad, the pillar comprising a photoresist material (as claimed in claim 6).
Before effective filing date of the claimed invention the disclosed pillar were known to be disposed on the electrical pad prior to depositing the encapsulant in order to cover the electrical pad.
For support see Lin ‘078, which teaches wherein the die (34) includes a pillar (29) disposed on the electrical pad (36) prior to depositing the encapsulant (38), wherein forming the first opening comprises removing the pillar (29) (see Lin ‘078, Figs.3-5 and ¶ [0011]- ¶ [0013]) (as claimed in claim 2);
prior to depositing the encapsulant (38), forming a pillar (29) on the electrical pad (36), the pillar (29) comprising a photoresist material (see Lin ‘078, Figs.3-5 and ¶ [0011] - ¶ [0013]) (as claimed in claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Cai, Lin, and 29) to be disposed on the electrical pad (36) prior to depositing the encapsulant (38) and forming a first opening to comprises removing the pillar (29) as taught by Lin in order to cover the electrical pad (see Lin ‘078, Figs.3-5 and ¶ [0011]- ¶ [0013]).
Regarding Claim 3: Cai as modified teaches a method as set forth in claim 2 as above. The modification of Lin ‘078 further teaches wherein depositing the encapsulant (38) further comprises depositing the encapsulant (38) over a top surface of the pillar (28), and wherein forming the first opening further comprises exposing the pillar (28) from the encapsulant (38) prior to removing the pillar (28) (see Lin ‘078, Figs.3-5 and ¶ [0011]- ¶ [0013]).
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 102104011 B, hereinafter refer to Cai) and Lin et al. (U.S. 2014/0091482 A1, hereinafter refer to Lin) as applied to claim 7 above, and further in view of Kyozuka et al. (U.S. 2014/0070396 A1, hereinafter refer to Kyozuka).
CN102104011B (hereinafter refer to Cai) is relied upon solely for the English language translation of CN 102104011 B. 
Regarding Claim 8: Cai discloses a method as applied to claim 7 above. Cai is silent upon explicitly disclosing wherein removing the portion of the second dielectric layer comprises:
exposing the second dielectric layer to a second patterned light exposure, the second patterned light exposure corresponding to the third opening; and
developing the second dielectric layer after the patterned light exposure to form the third opening.

For support see Kyozuka, which teaches wherein removing the portion of the second dielectric layer (52) comprises: 
exposing the second dielectric layer (52) to a second patterned light exposure, the second patterned light exposure corresponding to the third opening (VH2) (note: Kyozuka teaches via hole VH2 formed photolithography method. Ordinary skill in the art would recognize that the recited photolithography method includes exposing the layer to light and developing the exposed layer for forming an opening/pattern in the layer) (see Kyozuka, Figs.6A-6D, ¶ [0042]- ¶ [0051], ¶ [0069], and ¶ [0072]); and
developing the second dielectric layer (52) after the patterned light exposure to form the third opening (VH2) (note: Kyozuka teaches via hole VH2 formed photolithography method. Ordinary skill in the art would recognize that the recited photolithography method includes exposing the layer to light and developing the exposed layer for forming an opening/pattern in the layer) (see Kyozuka, Figs.6A-6D, ¶ [0042]- ¶ [0051], ¶ [0069], and ¶ [0072]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Cai, Lin, and Kyozuka to enable the disclosed processing conditions as taught by Kyozuka in order to provide a plurality external connection terminals for the semiconductor package step of Cai to be performed according to the teachings of Kyozuka because one of . 
Claims 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 102104011 B, hereinafter refer to Cai).
CN102104011B (hereinafter refer to Cai) is relied upon solely for the English language translation of CN 102104011 B. 
Regarding Claim 9: Cai discloses a method (see Cai, Figs.2a-6a as shown above and ¶ [0001]) comprising:
depositing an encapsulant (210) completely covering an active surface of a die (204) and surrounding sidewalls of the die (204), the die (204) disposed on a carrier (200), the active surface comprising an electrical pad (208) (see Cai, Figs.2a-3a as shown above);
depositing a first dielectric layer (214) over the encapsulant (210), the first dielectric layer (210) having a first thickness from an upper surface of the first dielectric layer (214) to a lower surface of the first dielectric layer (214) (see Cai, Figs.2a-3a as shown above);
exposing the first thickness of the first dielectric layer (214) to a light pattern, the light pattern corresponding to portions of the first dielectric layer (214) which are to be removed in a subsequent developing process (note: Cai teaches the second isolation layer 214 can also use photolithography method on the forming position of the first opening 212 forming a plurality of second opening 218 to expose the conductive pad 208, respectively. ordinary skill in the art would recognize that the recited photolithography method includes exposing the layer to light and developing the exposed layer for forming an opening/pattern in the layer) (see Cai, Figs.2a-3a as shown above and ¶ [0034]);
developing the first dielectric layer (214) to form a first opening (218) through the first dielectric layer (214), the first opening exposing the electrical pad (208) (note: Cai teaches the second isolation layer 214 can also use photolithography method on the forming position of the first opening 212 forming a plurality of second opening 218 to expose the conductive pad 208, respectively. ordinary skill in the art would recognize that the recited photolithography method includes exposing the layer to light and developing the exposed layer for forming an opening/pattern in the layer) (note: the applicant’s argument that the photolithography method disclosed in Cai ¶ [0034] not used for patterning the first dielectric layer 214 are no persuasive for two reasons as follows. First, there is no other method of patterning the first dielectric layer 214 disclosed in the Cai reference. Secondly, Cai only discloses a first dielectric layer 214 formed from epoxy resin, or solder mask, or etc. patterned to expose the conductive pad 208 using photolithography method. Hence, there is no suggestion or inherency teaching for using the disclosed photolithography method for patterning the undisclosed photoresist layer to expose the first dielectric layer 214) (see Cai, Figs.2a-3a as shown above and ¶ [0034]); and
220) over the first dielectric layer (214), the first conductive pattern (220) electrically coupled to the electrical pad (208) (see Cai, Figs.2a-4a as shown above and ¶ [0036]).
Regarding Claim 10: Cai discloses a method as set forth in claim 9 as above. Cai further teaches wherein prior to depositing the first dielectric layer (214), forming a second opening (212) in the encapsulant (210), wherein the first opening (218) is formed within lateral extents of the second opening (212) (see Cai, Figs.2a-3a as shown above).
Regarding Claim 13: Cai discloses a method as set forth in claim 10 as above. Cai further teaches wherein a portion of the first conductive pattern (220) which is aligned to the electrical pad (208) has an upper surface below an uppermost surface of the encapsulant (210) (see Cai, Figs.2a-5a as shown above).
Regarding Claim 14: Cai discloses a method as set forth in claim 10 as above. Cai further teaches wherein the second opening (212) has vertical sidewalls and wherein the first opening (218) has angled sidewalls (see Cai, Figs.2a-5a as shown above).
Regarding Claim 15: Cai discloses a method as set forth in claim 9 as above. Cai further teaches wherein depositing a second dielectric layer (222) over the first dielectric layer (214) and over the first conductive pattern (220) (see Cai, Figs.4a-6a as shown above and ¶[0038]- ¶ [0039]);
removing a portion of the second dielectric layer (222) to form a third opening (224) through the second dielectric layer (222), the third opening (224) exposing a 220) (see Cai, Figs.4a-6a as shown above and ¶ [0038] - ¶ [0039]); and 
depositing a second conductive pattern (228) over the second dielectric layer (222) and in the third opening (224), the second conductive pattern (228) electrically coupled to the first conductive pattern (220) (see Cai, Figs.4a-6a as shown above and ¶ [0038] - ¶ [0039]). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 102104011 B, hereinafter refer to Cai) as applied to claim 10 above, and further in view of Lin et al. (U.S. 2013/0093078 A1, hereinafter refer to Lin).
CN102104011B (hereinafter refer to Cai) is relied upon solely for the English language translation of CN 102104011 B. 
Regarding Claim 11: Cai discloses a method as applied to claim 10 above. Cai is silent upon explicitly disclosing wherein forming the second opening comprises:
exposing an upper surface of a temporary pillar, the temporary pillar disposed on the electrical pad; and
removing the temporary pillar by an etching or stripping process, thereby forming the second opening in the encapsulant.
Before effective filing date of the claimed invention the disclosed processing step were known to form an opening in the encapsulant layer and to cover the electrical pad.
For support see Lin, which teaches wherein forming the second opening comprises: 
exposing an upper surface of a temporary pillar (29), the temporary pillar (29) disposed on the electrical pad (36) (see Lin, Figs.3-5 and ¶ [0011] - ¶ [0013]); and
29) by an etching or stripping process, thereby forming the second opening in the encapsulant (38) (see Lin, Figs.3-5 and ¶ [0011] - ¶ [0013]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Cai and Lin to enable the exposing an upper surface of a temporary pillar (29), the temporary pillar (29) disposed on the electrical pad (36) and removing the temporary pillar (29) by an etching or stripping process, thereby forming the second opening in the encapsulant (38)  as taught by Lin in order to form an opening in the encapsulant layer and to cover the electrical pad step of Cai to be performed according to the teachings of Lin because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing steps step of Cai and art recognized suitability for forming an opening in the encapsulant layer and to cover the electrical pad has been recognized to be motivation to combine. MPEP § 2144.07.
Regarding Claim 12: Cai as modified teaches a method as set forth in claim 11 as above. The modification of Lin further teaches wherein exposing the upper surface of the temporary pillar (29) comprises compressing the encapsulant (38) until the upper surface of the temporary pillar (29) protrudes from the encapsulant (38) (see Lin, Figs.3-5 and ¶ [0011]- ¶ [0013]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 102104011 B, hereinafter refer to Cai) as applied to claim 15 above, and further in view of Kyozuka et al. (U.S. 2014/0070396 A1, hereinafter refer to Kyozuka). 
CN102104011B (hereinafter refer to Cai ’011) is relied upon solely for the English language translation of CN 102104011 B. 
Regarding Claim 16: Cai discloses a method as applied to claim 15 above. Cai is silent upon explicitly disclosing wherein removing the portion of the second dielectric layer comprises:
exposing a first thickness of the second dielectric layer to a second light pattern, the second light pattern corresponding to portions of the second dielectric layer which are to be removed in a subsequent developing process; and
developing the second dielectric layer to form the third opening through the second dielectric layer, the third opening exposing the electrical pad.
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to provide a plurality external connection terminals for the semiconductor package.
For support see Kyozuka, which teaches wherein removing the portion of the second dielectric layer (52) comprises:
exposing a first thickness of the second dielectric layer (52) to a second light pattern, the second light pattern corresponding to portions of the second dielectric layer (52) which are to be removed in a subsequent developing process (note: Kyozuka teaches via hole VH2 formed photolithography method. Ordinary skill in the art would recognize that the recited photolithography method includes exposing the layer to light and developing the exposed layer for forming an opening/pattern in the layer) (see Kyozuka, Figs.6A-6D, ¶ [0042]- ¶ [0051], ¶ [0069], and ¶ [0072]); and
developing the second dielectric layer (52) to form the third opening (VH2) through the second dielectric layer (52), the third opening exposing the electrical pad (30P) (note: Kyozuka teaches via hole VH2 formed photolithography method. Ordinary skill in the art would recognize that the recited photolithography method includes exposing the layer to light and developing the exposed layer for forming an opening/pattern in the layer) (see Kyozuka, Figs.6A-6D, ¶ [0042]- ¶ [0051], ¶ [0069], and ¶ [0072]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Cai and Kyozuka to enable the disclosed processing conditions as taught by Kyozuka in order to provide a plurality external connection terminals for the semiconductor package step of Cai to be performed according to the teachings of Kyozuka because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing steps step of Cai and art recognized suitability for providing a plurality external connection terminals for the semiconductor package has been recognized to be motivation to combine. MPEP § 2144.07. 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. 2011/0121445 A1, hereinafter refer to Mori) in view of Cai et al. (CN 102104011 B, hereinafter refer to Cai). 
CN102104011B (hereinafter refer to Cai) is relied upon solely for the English language translation of CN 102104011 B. 
Regarding Claim 17: Mori discloses a method (see Mori, Fig.11 as shown below and ¶ [0002]) comprising:

    PNG
    media_image7.png
    95
    551
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    117
    496
    media_image8.png
    Greyscale

laterally encapsulating a die (13) with an encapsulant (15), the encapsulant (15) extending over a top surface of the die (13) and over a top surface of a contact pad (14) of the die (13) (see Mori, Fig.11 as shown above, ¶ [0152], and ¶ [0169]);
forming a first opening (16) in the encapsulant (15), the first opening (16) exposing the contact pad (14) of the die (13), wherein after forming the first opening (16) the encapsulant (15) overlaps edges of the contact pad (14) and is in contact with the top surface of the contact pad (14) (see Mori, Fig.11 as shown above, ¶ [0152], and ¶ [0169]). 
Mori is silent upon explicitly disclosing wherein depositing a first dielectric layer over the encapsulant and in the first opening;
photo-patterning the first dielectric layer without using a separate photoresist mask, to form a second opening through the first dielectric layer to the contact pad; and

Before effective filing date of the claimed invention the disclosed processing conditions were known to form first dielectric layer over the encapsulant and in the first opening in order to precisely forming an opening of exposed contact pad to facilitate formation of subsequent wire winding.
For support see Cai, which teaches wherein depositing a first dielectric layer (214) over the encapsulant (210) and in the first opening (212) (see Cai, Figs.2a-3a as shown above);
photo-patterning the first dielectric layer (214) without using a separate photoresist mask, to form a second opening (218) through the first dielectric layer (214) to the contact pad (208) (note: Cai teaches the second isolation layer 214 can also use photolithography method on the forming position of the first opening 212 forming a plurality of second opening 218 to expose the conductive pad 208, respectively. ordinary skill in the art would recognize that the recited photolithography method includes exposing the layer to light and developing the exposed layer for forming an opening/pattern in the layer) (see Cai, Figs.2a-3a as shown above and ¶ [0034]- ¶ [0035]); and
depositing a first conductive pattern (220) over the first dielectric layer (214) and in the first opening (212) and in the second opening (218), the first conductive pattern (220) electrically coupled to the contact pad (208) (see Cai, Figs.2a-4a as shown above and ¶ [0036]). 
214) over the encapsulant (210) and in the first opening (212) as taught by Cai in order to precisely forming an opening of exposed contact pad to facilitate formation of subsequent wire winding (see Cai, Figs.2a-3a as shown above and ¶ [0034] - ¶ [0035]).
Regarding Claim 20: Mori as modified teaches a method as set forth in claim 17 as above. The modification of Cai further teaches wherein after forming the second opening (218), sidewalls of the first opening (212) remain covered by sidewalls of the second opening (218) (see Cai, Figs.2a-4a as shown above).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. 2011/0121445 A1, hereinafter refer to Mori) and Cai et al. (CN 102104011 B, hereinafter refer to Cai) as applied to claim 17 above, and further in view of Lin et al. (U.S. 2013/0093078 A1, hereinafter refer to Lin).
CN102104011B (hereinafter refer to Cai ’011) is relied upon solely for the English language translation of CN 102104011 B. 
Regarding Claim 18: Mori as modified teaches a method as applied to claim 17 above. The combination of Mori and Cai is silent upon explicitly disclosing wherein forming the first opening comprises:
exposing an upper surface of a temporary pillar, the temporary pillar disposed on the contact pad; and
removing the temporary pillar by an etching or stripping process to form the first opening in the encapsulant.

For support see Lin, which teaches wherein forming the first opening comprises:
exposing an upper surface of a temporary pillar (29), the temporary pillar (29) disposed on the contact pad (36) (see Lin, Figs.3-5 and ¶ [0011] - ¶ [0013]); and
removing the temporary pillar (29) by an etching or stripping process to form the first opening in the encapsulant (38) (see Lin, Figs.3-5 and ¶ [0011] - ¶ [0013]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Mori, Cai and Lin to enable the exposing an upper surface of a temporary pillar (29), the temporary pillar (29) disposed on the electrical pad (36) and removing the temporary pillar (29) by an etching or stripping process, thereby forming the second opening in the encapsulant (38)  as taught by Lin in order to form an opening in the encapsulant layer and to cover the electrical pad step of the combination of Mori and Cai to be performed according to the teachings of Lin because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing steps step of the combination of Mori and Cai and art recognized suitability for forming an opening in the encapsulant layer and to cover the electrical pad has been recognized to be motivation to combine. MPEP § 2144.07. 
Regarding Claim 19: Mori as modified teaches a method as set forth in claim 18 as above. The modification of Lin further teaches wherein exposing the upper surface of the temporary pillar (29) comprises grinding an upper surface of the encapsulant (38) 29) until the upper surface of the temporary pillar (29) is exposed (see Lin, Figs.3-5 and ¶ [0011]- ¶ [0013]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BITEW A DINKE/Primary Examiner, Art Unit 2896